Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered August 15, 2013, which denied plaintiffs motion for a Yellowstone injunction, unanimously affirmed, without costs.
Plaintiffs failure to seek a stay of the order denying its motion for nearly six months after the order was issued, during which time the cure period expired, plaintiff’s sublease was terminated, and a holdover proceeding was commenced, bars appellate relief (see First Natl. Stores v Yellowstone Shopping Ctr., 21 NY2d 630, 637 [1968]; 166 Enters. Corp. v I G Second Generation Partners, L.P., 81 AD3d 154, 159 [1st Dept 2011]). It is therefore unnecessary to consider plaintiffs other arguments. Concur — Tom, J.E, Renwick, Richter, Feinman and Gische, JJ.